Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  DOUGLAS LONGHINI,                                  :   Case No.:
  Individually,                                      :
                                                     :
          Plaintiff,                                 :
  v.                                                 :
                                                     :
                                                     :
   DISCOUNT AUTO PARTS, LLC, f/n/a/                  :
   Discount Auto Parts, Inc., Florida for profit     :
   corporation; and ADVANCE STORES                   :
   COMPANY, INC., d/b/a ADVANCE AUTO                 :
   PARTS STORE #09253,                               :
                                                     :
        Defendants.                                  :
  _______________________________________ /

                       COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

          Plaintiff, DOUGLAS LONGHINI, (hereinafter “Plaintiff”), hereby sues the Defendants,

  DISCOUNT AUTO PARTS, LLC., f/n/a Discount Auto Parts, Inc., a Florida for profit

  corporation; and ADVANCE STORES COMPANY, INC., d/b/a ADVANCE AUTO PARTS

  STORE #09253, for injunctive relief, attorneys’ fees, litigation expenses and costs, for failing to

  make its facilities accessible to Americans with disabilities in violation of the Americans with

  Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and alleges as follows:

                                     JURISDICTION& VENUE

          1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

          2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

  2202.

          3.   This Court has pendant jurisdiction over any and all potential State law claims

  pursuant to Title 28 U.S.C. § 1367(a).
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 12

                                                                       Complaint for Injunctive Relief
                                                                                         Page 2 of 12


            4.   All of the actions or omissions complained of herein have taken place within the

  jurisdiction of the United States District Court for Southern District of Florida and the subject

  facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.

                                                PARTIES

            5.   Plaintiff, DOUGLAS LONGHINI, is an individual residing in Miami-Dade County,

  Florida. His home address is 5205 S.W. 141 Ave., Miami, Florida 33175.

            6.   Plaintiff, DOUGLAS LONGHINI, is sui juris, and qualifies as an individual with a

  disability as defined by the ADA, being he suffers from cerebral palsy. Plaintiff relies on a

  wheelchair to ambulate and has limited use of his hands. He is limited in one or more of life’s

  major activities, including but not limited to walking, standing, grabbing, and grasping.

            7.   Plaintiff, DOUGLAS LONGHINI, travels throughout Miami-Dade, in his capacity

  as an ADA tester, and as a patron.

            8.   Plaintiff has been a customer of the subject Advance Auto Parts Store on more than

  one occasion, and he intends to return to the subject Advance Auto Parts Store in the very near

  future.

            9.   The ADA violations set forth herein, have endangered Plaintiff’s safety, and will in

  the future continue to endanger his safety, until the barriers are corrected.

            10. Defendant, DISCOUNT AUTO PARTS, LLC., f/n/a Discount Auto Parts, Inc.,

  property is located at 3495 W. Okeechobee, Hialeah, Florida 33012.

            11. Defendant DISCOUNT AUTO PARTS, LLC, is a Florida corporation, is authorized

  to, and does, transact business in the State of Florida.

            12. Upon information and belief, DISCOUNT AUTO PARTS, LLC, (hereinafter

  referred to as the “Defendant” or “DISCOUNT AUTO”), is the owner and/or lessor and/or
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 12

                                                                         Complaint for Injunctive Relief
                                                                                           Page 3 of 12


  operator of the commercial facility located at 3495 W. Okeechobee, Hialeah, Florida 33012

  (hereinafter referred to as “3495 W. Okeechobee commercial facility”, “commercial facility”, or

  “facility”).

          13. Defendant, ADVANCE STORES COMPANY, INC., d/b/a ADVANCE AUTO

  PARTS STORE #09253, (hereinafter referred to as the “Defendant” or “ADVANCE AUTO”), is

  the owner and/or lessor and/or operator of the retail store Advance Auto Parts Store #09253

  located at 3495 W. Okeechobee commercial facility.

          14. Defendant, ADVANCE AUTO, is a Foreign Virginia registered for profit

  Corporation that is authorized to, and does, transact business in the State of Florida.

          15. Plaintiff plans to return to the subject commercial facility but has encountered

  barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

  Accessibility Guidelines (hereinafter “ADAAG”).

                                           GENERAL FACTS

          16. On January 8, 2021, Plaintiff, re-visited Advance Auto Parts Store #09253 located at

  3495 W. Okeechobee commercial facility.

          17. Plaintiff has a realistic, credible, existing and continuing threat of discrimination

  form the Defendants’ non-compliance with the ADA with respect to the property as described.

  Plaintiff has reasonable cause to believe he will continue to be subjected to discrimination in

  violation of the ADA by the Defendants.

          18. Plaintiff desires to have access to places of public accommodations in order to enjoy

  the full and equal enjoyment of the facilities as that of an able-bodied person. Plaintiff as an

  ADA tester accomplishes this goal by visiting the location, engaging and observing all of the

  illegal barriers to access, or at least those he is able to observe or access. Plaintiff intends to visit
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 12

                                                                      Complaint for Injunctive Relief
                                                                                        Page 4 of 12


  the 3495 W. Okeechobee commercial facility and the Advance Auto Parts Store #09253 to verify

  compliance or non-compliance with the ADA.

         19. Defendants have discriminated against the Plaintiff by denying him access to, and

  full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq., as described in

  paragraphs 21 and 24 of this Complaint.

         20. Plaintiff was not able to, and still cannot, access significant portions of the 3495 W.

  Okeechobee commercial facility, or avail himself of the various goods and services Defendant,

  DISCOUNT AUTO, otherwise offer to able-bodied individuals.

         21. A preliminary inspection of the 3495 W. Okeechobee commercial facility shows that

  violations exist. These violations that Plaintiff has personally encounter or observed include, but

  are not limited to:

                                              PARKING

             a. There are accessible parking spaces that do not provide signs
                designating them as accessible, violating Section 4.6.4 of the
                ADAAG and Section 502.6 of the 2010 ADA Standards, whose
                resolution is readily achievable; and

             b. The plaintiff had difficulty exiting the vehicle, as designated
                accessible parking spaces are located on an excessive slope.
                Violation: There are accessible parking spaces located on an
                excessive slope violating Section 4.6.3 of the ADAAG and
                Section 502.4 of the 2010 ADA Standards, whose resolution is
                readily achievable; and

             c. The plaintiff had difficulty exiting the vehicle, as designated
                accessible parking space access aisles are located on an excessive
                slope. Violation: There are accessible parking space access aisles
                located on an excessive slope violating Section 4.6.3 of the
                ADAAG and Section 502.4 of the 2010 ADA Standards, whose
                resolution is readily achievable; and
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 5 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 5 of 12


                          ENTRANCE ACCESS AND PATH OF TRAVEL

              d. The plaintiff had difficulty traversing the path of travel, as there
                 are cross slopes in excess of 2%. Violation: The path of travel
                 contains excessive cross slopes in violation of Section 4.3.7 of
                 the ADAAG and Section 403.3 of the 2010 ADA Standards; and

              e. The plaintiff could not enter the store without assistance, as the
                 required level landing is not provided. Violation: A level
                 landing that is 60 inches minimum perpendicular to the
                 doorway is not provided at accessible entrances violating Section
                 4.13.6 and Figure 25(a) of the ADAAG and Section 404.2.4
                 of the 2010 ADA Standards.

        22.       The Defendant, DISCOUNT AUTO, engages in a policy and/or procedure of failing

  to maintain in operable working conditions those features of the commercial facility, as identified in

  paragraphs 21 (a)-(e), in violation of 28 C.F.R. § 36.211.

         23. Plaintiff was not able to, and still cannot, access significant portions of the Advance

  Auto Parts Store #09253, or avail himself of the various goods and services Defendant,

  DISCOUNT AUTO, otherwise offer to able-bodied individuals.

         24. A preliminary inspection of the Advance Auto Parts Store #09253 shows that

  violations exist. These violations that Plaintiff has personally encounter or observed include, but

  are not limited to:

                               ACCESS TO GOODS AND SERVICES

              a. The plaintiff could not use the credit card processor, as it is
                 mounted too high. Violation: There are transaction counters at
                 the facility in excess of 36” high, violating Section 7.2(1) of the
                 ADAAG and Section 904.4 of the 2010 ADA Standards; and

                                       PUBLIC RESTROOM(S)

              b. The plaintiff had difficulty using the door hardware on the
                 restroom door without assistance, as it requires tight grasping.
                 Violation: The restroom door has non-compliant hardware for
                 disabled patrons, violating Sections 4.13.9 & 4.27.4 of the
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 6 of 12

                                                                    Complaint for Injunctive Relief
                                                                                      Page 6 of 12


             ADAAG and Sections 309.4 & 404.2.7 of the 2010 ADA
             Standards, whose resolution is readily achievable; and

          c. The plaintiff had difficulty using the locking mechanism on the
             restroom door without assistance, as it requires tight grasping.
             Violation: The restroom door has non-compliant hardware for
             disabled patrons, violating Sections 4.13.9 & 4.27.4 of the
             ADAAG and Sections 309.4 & 404.2.7 of the 2010 ADA
             Standards; and

          d. The plaintiff could not close the accessible toilet compartment
             door without assistance, as it is not self-closing and does not
             have compliant door hardware. Violation: The accessible toilet
             compartment door does not provide hardware and features that
             comply with Sections 4.17.5 and 4.13.9 of the ADAAG and
             Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards; and

          e. The plaintiff had difficulty using the toilet paper due to the roll
             not being located within a dispenser. Violation: Elements in the
             restroom are not readily accessible and usable by persons with
             disabilities, violating 28 CFR 36.211; and

          f. The plaintiff could not flush the toilet without assistance, as the
             flush valve is not mounted on the wide area. Violation: The flush
             valve is not mounted on the compliant side in violation of
             Section 4.16.5 of the ADAAG and Section 604.6 of the 2010
             ADA Standards; and

          g. The plaintiff could not transfer to the toilet without assistance, as
             the grab bars are not at the required locations. Violation: The
             grab bars do not comply with the requirements prescribed in
             Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5
             and 609 of the 2010 ADA Standards; and

          h. The plaintiff could not use the paper towel dispenser without
             assistance, as it is mounted too high. Violation: There are
             dispensers provided for public use in the restroom, with controls
             outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3
             of the ADAAG and Sections 308 & 309.3 of the 2010 ADA
             Standards; and

          i. The plaintiff could not transfer to the toilet without assistance, as
             objects are mounted less than 12” above the rear grab bar.
             Violation: The grab bars in the accessible toilet compartment do
             not comply with the requirements prescribed in Sections 4.17.6
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 7 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 7 of 12


                    and 4.26 of the ADAAG and Sections 604.5 and 609 of the 2010
                    ADA Standards; and

                 j. The plaintiff was exposed to a cutting/burning hazard because
                    the lavatories outside the toilet compartment have pipes that are
                    not wrapped. Violation: The lavatory pipes are not fully wrapped
                    or maintained outside the toilet compartment violating Section
                    4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010
                    ADA Standards.

           25.       The Defendant, ADVANCE AUTO, engages in a policy and/or procedure of failing

  to maintain in operable working conditions those features of the commercial facility, as identified in

  paragraphs 24 (a)-(j), in violation of 28 C.F.R. § 36.211.

            26. Due to the architectural barriers encountered, all areas of the premises were not

  experienced or observed by Plaintiff. Therefore, the above lists of ADA violations are not to be

  considered all-inclusive. A complete list of violations at the commercial facility and the place of

  public accommodation, and the remedial measures necessary to remove same, will require an on-

  site inspection by Plaintiff’s representatives.1

            27. Correcting each of the barriers in paragraphs 21 (a) through (e) of this Complaint are

  readily achievable.

            28. Correcting each of the barriers in paragraphs 24 (a) through (j) of this Complaint are

  readily achievable.

            29. All of the barriers identified in paragraphs 21 and 24 are also violations of the 1991

  American with Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

  Accessible Design, as promulgated by the U.S. Department of Justice.




  1
      Rule 34 of the Federal Rules of Civil Procedure.
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 8 of 12

                                                                         Complaint for Injunctive Relief
                                                                                           Page 8 of 12


            30. The barriers prevent and deter Plaintiff from returning to the subject commercial

  facility and the place of public accommodation to enjoy the goods and services available to the

  public.

            31. Plaintiff has been denied access to, and has been denied the benefits of, services,

  programs and activities of the subject commercial facility and the place of public

  accommodation, and has otherwise been discriminated against and damaged because of

  Defendants’ existing ADA violations, including, but not limited to, those set forth herein.

            32. The violations set forth herein infringe on Plaintiff’s right to travel free of

  discrimination.

                                        COUNT I
                            AMERICANS WITH DISABILITIES (“ADA”)
                              ACTION FOR INJUNCTIVE RELIEF

            33. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

  Disabilities Act”).

            34. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 32 of

  this Complaint as if fully stated herein.

            35. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

  force and effect and applies to Defendants’ conduct or omissions thereof.

            36. At all times relevant to this action, the United States Department of Justice

  regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

  and applied to the Defendant’s conduct.

            37. The objective of the ADA is to eliminate discrimination against individual with

  disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

  basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 9 of 12

                                                                       Complaint for Injunctive Relief
                                                                                         Page 9 of 12


  accommodations of any place of public accommodation by any person who owns, leases (or

  leases to), or operates a place of public accommodation.”

         38. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

  that discrimination under the ADA further includes “the failure to take such steps as may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated

  or otherwise treated differently than other individuals because of the absence of auxiliary aids

  and services” as defined under § 12102 of the ADA.

         39. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

  the 2010 Americans with Disabilities Act Accessibility Standards.

         40. It is therefore necessary to implement and adhere to a policy and procedure whereby

  all accessible features are properly maintained, kept in proper location, working order and

  remain compliant.

         41. At all times relevant to this action, Plaintiff is a qualified individual with a disability

  within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

         42. At all times relevant to this action, Defendants commercial facility and the tenant

  spaces are places of public accommodation within the meaning of Title III of the ADA, 42

  U.S.C. § 12181 and 28 CFR § 36.104.

         43. Defendants have deprived Plaintiff the equal opportunity to freely travel without fear

  of being subjected to discrimination by maintaining a public accommodation with ADA

  violations and failing to remove such barriers existing therein.

         44. Defendants are discriminating against the Plaintiff by denying him access to, and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 10 of 12

                                                                       Complaint for Injunctive Relief
                                                                                        Page 10 of 12


  accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

  remove architectural barriers as required by the ADA.

          45. Defendants, through the actions outlined above, are denying the Plaintiff the

  opportunity to participate or benefit from the services, facilities, and accommodations provided

  by Defendants. 42 U.S.C. §12182; 28 C.F.R. § 36.202.

          46. Plaintiff is without an adequate remedy at law and is suffering irreparable harm. By

  failing to remove the barriers described in paragraphs 21 and 24, Defendants are preventing

  Plaintiff from being a productive member of society. The accessibility guidelines implemented

  by the U.S. government ensures that every member of our society will be able to live and

  produce to the best of their abilities.

          47. A remedy in equity is warranted, and the public interest would be served by an

  injunction to prevent ongoing discrimination based on disability under the ADA in the event the

  Defendants fail to remove the barriers and bring the 3495 W. Okeechobee commercial facility

  and Advance Auto Parts Store #09253 into compliance with the ADA.

          48. Defendants are required to remove the existing architectural barriers to the physically

  disabled when such removal is readily achievable for its place of public accommodation that

  have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

  alteration to Defendants’ places of public accommodation since January 26, 1992, then the

  Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

  facilities are readily accessible to and usable by individuals with disabilities, including

  individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants facilities is one

  which was designed and constructed for first occupancy subsequent to January 26, 1993, as
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 11 of 12

                                                                       Complaint for Injunctive Relief
                                                                                        Page 11 of 12


  defined in 28 CFR 36.401, then the Defendants facilities must be readily accessible to and

  useable by individuals with disabilities as defined by the ADA.

         49. Notice to Defendants are not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $50,000.00 or less).

         50. All other conditions precedent have been met by Plaintiff or waived by the

  Defendants.

         51. The Plaintiff demands a non-jury trial on all issues to be tried herein.

         52. Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

  costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

  costs and litigation expenses from the Defendants.

         53. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

  injunctive relief including an order to alter the subject facilities to make them readily accessible

  to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

  the subject facilities until the requisite modifications are complete.

        WHEREFORE, Plaintiff respectfully requests:

         A.      The Court issue a Declaratory Judgment that determines that the Defendant at the

  commencement of the subject lawsuit is in violation of Title III of the Americans with Disabilities

  Act, 42 U.S.C. § 12181 et seq;

         B.      Injunctive relief against the Defendants, DISCOUNT AUTO PARTS, LLC, f/n/a

  Discount Auto Parts, Inc., and ADVANCE STORES COMPANY, INC., d/b/a Advance Auto Parts

  Store #09253 including an Order to make all readily achievable alterations to the facility; or to
Case 1:21-cv-22713-JEM Document 1 Entered on FLSD Docket 07/27/2021 Page 12 of 12

                                                                      Complaint for Injunctive Relief
                                                                                       Page 12 of 12


  make such facility readily accessible to and usable by individuals with disabilities to the extent

  required by the ADA; and to require the Defendants to make reasonable modifications in policies,

  practices or procedures, when such modifications are necessary to afford all offered goods,

  services, facilities, privileges, advantages or accommodations to individuals with disabilities; and

  by failing to take such steps that may be necessary to ensure that no individual with a disability is

  excluded, denied services, segregated or otherwise treated differently than other individuals

  because of the absences of auxiliary aids and services;

         C.      Award Plaintiff his reasonable attorney fees, costs and litigation expenses incurred

  in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;

         D.      Any such other and further relief as this Court may deem proper and just under the

  circumstances and allowable under Title III of the American with Disabilities Act.

  Dated: July 27, 2021                          Respectfully submitted,

                                                By:/S/ Camilo F. Ortega
                                                Camilo F. Ortega, Esq.,
                                                Florida Bar No.: 0075387
                                                ORTEGA LAW GROUP, P.A.,
                                                REGENCY SQUARE
                                                2440 SE FEDERAL HIGHWAY
                                                SUITE M
                                                STUART, FLORIDA 34994
                                                Ph: (786) 452-9709
                                                Fax: (713) 246-7914
                                                E-Mail: camilo@ortegalawgroup.com
                                                Service by E-Mail:
                                                attorneyservice@ortegalawgroup.com
